OPINION OF THE COURT — ey the
How. JOSHUA CHILD.
The promissory note, or instrument in writing, upon which this suit is founded, carries upon its face the evidence of consideration upon which it was given, viz: “for port duties to he collected;” which is executory.
The city of Natchez is situated on the bank of the Mississippi river, in this state, and is a port of entry. The consideration of this contract, then, is clearly against the provisions of the act of congress admitting the state ■of Mississippi into the union; and, therefore, the contract is illegal and Void.